      Case 2:16-md-02724-CMR Document 1507 Filed 09/09/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 IN RE: GENERIC PHARMACEUTICALS                    MDL 2724
 PRICING ANTITRUST LITIGATION                      16-MD-2724

                                                   HON. CYNTHIA M. RUFE
 THIS DOCUMENT RELATES TO:

 Direct Purchaser Plaintiffs’ Actions:

 Ahold USA, Inc. et al. v. Actavis Holdco
 U.S., Inc. et al., 16-CB-27241

 Ahold USA, Inc. et al. v. Mylan Inc. et al.,
 16-CM-27241

 Ahold USA, Inc. et al. v. Apotex Corp. et
 al., 16-PV-27241


        DIRECT PURCHASER PLAINTIFFS’ BRIEF IN SUPPORT OF
            DPPS’ PROPOSED CASE MANAGEMENT ORDER

      Pursuant to this Court’s Order dated September 2, 2020 [Doc. No. 1499],

Direct Purchaser Plaintiffs (“DPPs”) hereby submit this brief in support of DPPs’

proposed trial schedule [Doc. No. 1496].

      DPPs urge this Court to adopt DPPs’ trial schedule. It will most efficiently

allow the bellwether cases to go to trial, providing meaningful guidance to the

entire MDL. Adopting DPPs’ proposed schedule – with a trial occurring

approximately two years from now – avoids further delay under Defendants’

proposal by which each of the differently situated bellwether Plaintiffs would

litigate their cases on one uniform schedule. DPPs’ proposed schedule also allows

other bellwether Plaintiffs to pursue their own cases on schedules better suited to

their distinct needs, while preserving the ability of all Plaintiffs to continue

coordinating on discovery and MDL case management issues.
      Case 2:16-md-02724-CMR Document 1507 Filed 09/09/20 Page 2 of 5




      The complex history of this MDL now stretches back over four years. The

entry of PTO No. 132 by this Court on July 13, 2020 was the culmination of months

of negotiations and extensive briefing before Special Master Marion and this Court.

It occurred a year after the Parties and this Court began a dialogue at the July 12,

2019 General Status Conference about the benefits of bellwether cases. See, e.g.,

July 12, 2019 General Status Conference Tr. July 12, 2019, 10:7-19, [Doc. No. 1053].

In approving the Third Report and Recommendation of Special Master David H.

Marion and entering PTO 132, this Court selected a representative set of bellwether

cases that will meaningfully advance this MDL, and this Court has made it clear

that it wishes to move this litigation forward. See, e.g., Memorandum Opinion, July

13, 2020, at 5 [Doc. No. 1442] (selecting bellwether process to provide “a clear path

forward to test the allegations of both single and overarching conspiracies”).

Proceeding to trial as soon as practicable on at least some bellwether cases will

most effectively accomplish that end.

      Under Defendants’ proposal, not a single bellwether trial—let alone trials for

the dozens of other cases pending in this MDL—will occur until at least the summer

of 2023. Given the enormously beneficial effects that bellwether trials can provide,

the Parties need not further delay the progress of this litigation since it is

reasonable to try a bellwether case sooner. DPPs propose that the Parties move as

aggressively as feasible to bring the selected cases to trial.

      DPPs are prepared to go to trial on the schedule we propose, with the hope

that a firm bellwether trial date in October 2022 will further focus this case and

possibly create settlement momentum. This will mean that DPPs, in cooperation

                                            2
       Case 2:16-md-02724-CMR Document 1507 Filed 09/09/20 Page 3 of 5




with the EPPs and States, will have to prioritize certain discovery, including

depositions relevant to DPPs’ bellwether claims, which we are prepared to do.

Except for class certification and expert report deadlines, the Parties’ schedules are

substantially similar through the beginning of 2022. This makes it feasible for the

Parties to coordinate discovery efforts along the timetables proposed in DPPs’,

EPPs’ and the States’ schedules.

       All Plaintiffs agree that bellwether depositions should occur within an 18-

month window. 1 Private Class-Plaintiffs’ bellwether cases involve only 12 of the 20

bellwether Defendants in the States’ Teva case, (approximately 60% of the

Defendants) and only three drugs (less than 3% of the total bellwether drugs). In

order to get at least some of these narrower cases ready for trial as quickly as

possible, DPPs propose to coordinate with co-counsel to take the necessary

depositions from key witnesses in advance of DPPs’ proposed date for filing Merits

Expert reports on January 14, 2022. Doing so will enable DPPs to submit expert

reports before depositions are completed for all 20 State bellwether Defendants,

promoting judicial economy by allowing this Court to evaluate early expert reports

as soon as possible, while allowing the other parties to take additional depositions

and provide their reports to the Court on a schedule better suited to their needs.

The resulting efficiencies will allow DPPs to move more quickly beyond discovery to

summary judgment and, if warranted, pre-trial briefing.




1 See DPPs’ Proposed CMO at 2, 7; Notice of Filing of Proposed Schedule for the End-Payer Plaintiff

and State Attorneys General Bellwether Cases at 6, 12 [Doc. No. 1497].
                                                 3
      Case 2:16-md-02724-CMR Document 1507 Filed 09/09/20 Page 4 of 5




      DPPs’ schedule allows at least a year to identify and depose witnesses from

the 12 Defendants in the three private-Plaintiff bellwether cases, leaving ample

time to depose witnesses from the remaining eight bellwether Defendants. This

means that regardless of the order in which witnesses are prioritized and

depositions are taken, DPPs’ proposed schedule allows more than enough time to

coordinate with the other Plaintiff groups and take all necessary depositions from

the subset of 12 bellwether Defendants involved in the three private-Plaintiff

bellwether complaints. We recognize that the States, with their overarching Teva

conspiracy involving many more drugs and eight more Defendants, may be in a

different posture. However, DPPs seek to accommodate all interests so that we can

have an early bellwether trial, followed by trials on the claims EPPs and States

have brought. We believe that a bellwether trial in October 2022 will go a long way

toward achieving the Court’s bellwether goals.

      Likewise, because the States will operate on a different schedule, “the States

[will] not have to postpone summary judgment and trial in their own bellwether

case while they await the conclusion of class certification proceedings” in any of

DPPs’ cases. See Plaintiffs’ Response In Support of Special Master David H.

Marion’s Third Report and Recommendation Relating to Bellwether Selection, April

2, 2020, at 7-8 [Doc. No. 1333]. The DPPs will be proceeding on a different schedule

that is commensurate with the narrower scope of their trial.

      DPPs’ proposed schedule will bring bellwether cases to trial relatively

quickly. This will foster guidance and precedent, which is critical to this litigation




                                           4
      Case 2:16-md-02724-CMR Document 1507 Filed 09/09/20 Page 5 of 5




and at the core of the bellwether concept. It is respectfully submitted that DPPs’

proposed scheduling should therefore be adopted for the DPP case.


Date: September 9, 2020                       Respectfully submitted:




                                              Dianne M. Nast
                                              NASTLAW LLC
                                              1101 Market Street, Suite 2801
                                              Philadelphia, PA 19107
                                              215-923-9300
                                              dnast@nastlaw.com
                                              Lead and Liaison Counsel for the
                                              Direct Purchaser Plaintiffs

David F. Sorensen                             Thomas M. Sobol
BERGER MONTAGUE PC                            HAGENS BERMAN SOBOL SHAPIRO
1818 Market Street, Suite 3600                LLP
Philadelphia, Pennsylvania 19103              55 Cambridge Parkway, Suite 301
(215) 875-3000                                Cambridge, Massachusetts 02142
dsorensen@bm.net                              (617) 482-3700
                                              tom@hbsslaw.com

Robert N. Kaplan                              Linda P. Nussbaum
KAPLAN FOX & KILSHEIMER LLP                   NUSSBAUM LAW GROUP, PC
850 Third Avenue                              1211 Avenue of the Americas, 40th Floor
New York, New York 10022                      New York, New York 10036
(212) 687-1980                                (917) 438-9189
rkaplan@kaplanfox.com                         lnussbaum@nussbaumpc.com

Michael L. Roberts
ROBERTS LAW FIRM P.A.
20 Rahling Circle
Little Rock, Arkansas 72223
(501) 821-5575
mikeroberts@robertslawfirm.us

                Direct Purchaser Plaintiffs’ Steering Committee



                                          5
